Citation Nr: 0913426	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-34 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
reopened, but continued to deny, the Veteran's claim for 
service connection for bilateral hearing loss and denied his 
claim for tinnitus.  

In February 2009, in support of his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board  - commonly referred 
to as a Travel Board hearing.  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

In this decision, the Board, like the RO, is reopening the 
Veteran's claim for service connection for bilateral hearing 
loss on the basis of new and material evidence.  However, 
regrettably, the Board will then remand the bilateral hearing 
loss and tinnitus claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration before readjudicating these claims on their 
underlying merits.




FINDINGS OF FACT

1.  The Veteran did not appeal the RO's January 1992 rating 
decision denying his claim for service connection for 
bilateral hearing loss.  

2.  However, additional medical evidence submitted since that 
January 1992 RO decision relates to unestablished facts 
necessary to substantiate the claim for bilateral hearing 
loss and raises a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The RO's January 1992 rating decision denying the 
Veteran's claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But additional evidence submitted since that January 1992 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for bilateral hearing loss on the basis of new and material 
evidence, and then remanding this claim for further 
development and the claim for tinnitus, too, before 
readjudicating these claims on the underlying merits, the 
Board need not discuss at this juncture whether there has 
been compliance with the notice and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006); and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  This, instead, is better determined once 
the additional development of these claims on remand is 
completed.

Furthermore, because the Board is reopening the claim for 
service connection for bilateral hearing loss on the basis of 
new and material evidence, the Board need not determine 
whether there has been sufficient VCAA notice to comply with 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
wherein the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying benefit, 
here, service connection, which is being sought.  To satisfy 
this requirement, VA adjudicators are required to look at the 
bases of the denial in the prior decision and provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  See also VA Gen. Couns. Mem., para. 2, 
3 (June 14, 2006).  The Board is reopening the claim, 
regardless, so even were the Board to assume for the sake of 
argument that there has not been sufficient Kent notice, this 
is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Bilateral Hearing Loss

The RO first considered and denied the Veteran's claim for 
service connection for bilateral hearing loss in a January 
1992 rating decision.  The RO denied his claim because his 
military induction examination had showed hearing loss in his 
left ear; but, regardless, there was no hearing loss shown 
during his military discharge examination as to either ear 
and there was no competent evidence of then current hearing 
loss.  In the absence of proof of a current disability, there 
can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Service connection presupposes a current 
diagnosis of the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992).  See, too, Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, not for 
past disability).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that January 1992 RO decision, 
so it is final and binding on him based on the evidence then 
of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim, 
and the Veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen the claim.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen this claim, so, too, must the 
Board make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim on its 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's January 1992 denial of the Veteran's claim is the 
most recent final and binding decision on this claim, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen it.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's January 1992 decision, new and material evidence 
would consist of competent evidence indicating the Veteran 
has bilateral hearing loss (according to the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards) and competent evidence suggesting 
there is a correlation between this current bilateral hearing 
loss disability and his military service - including, 
in particular, any acoustic trauma or other injury to his 
ears he may have sustained in service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the many years since the RO's January 1992 initial 
denial of this claim, the Veteran has submitted the report of 
a March 2008 VA Compensation and Pension Examination (C&P 
Exam) confirming he has hearing loss in each of his ears, 
right and left (i.e., bilaterally), and of sufficient 
severity to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a disability by 
VA standards.  This additional evidence is both new and 
material concerning his claim for service connection for 
bilateral hearing loss because it relates to an unestablished 
fact necessary to substantiate this claim in that it is 
competent medical evidence that he has this claimed 
disability - which was not established when the RO first 
denied his claim in January 1992.  So this additional 
evidence raises a reasonable possibility of substantiating 
his claim.  See 38 C.F.R. § 3.156(a).  The claim, therefore, 
is reopened.  However, for the reasons and bases discussed 
below, the Board is remanding the claim to the RO via the AMC 
for further development and consideration before 
readjudicating it on the underlying merits.


ORDER

As there is new and material evidence, the petition to reopen 
the claim for service connection for bilateral hearing loss 
is granted, subject to the further development of this claim 
on remand.


REMAND

Ultimately, the Veteran is seeking service connection for 
bilateral hearing loss and tinnitus.  

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The report of the Veteran's March 2008 VA C&P Exam confirms 
he has a current diagnosis of right mild to moderately 
severe, sloping, sensorineural hearing loss from 1 to 4 kHtz, 
left mild to severe, sloping, sensorineural hearing loss from 
1 to 4 kHtz, and bilateral tinnitus.  The results of puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
65
LEFT
25
30
75
70
70

And his speech recognition scores were 92 and 84 in his right 
and left ears, respectively. 

Consequently, there is no disputing the Veteran has these 
claimed conditions; rather, the determinative issue is 
whether they are somehow attributable to his military service 
- and, in particular, to any acoustic trauma or other injury 
to his ears he may have sustained in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran asserts that he was exposed to 
loud noise from weapons fire while serving in the Army, 
particularly in Vietnam.  His service personnel records 
indicate that his military occupational specialty (MOS) was 
artillery gunner, and that he served in Vietnam during the 
Vietnam era.  And so, the Board finds there is credible 
evidence he sustained the type acoustic trauma claimed in 
service.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

However, even acknowledging the Veteran has bilateral hearing 
loss and tinnitus currently, and that he was exposed to noise 
while in service in the manner alleged, there still must be 
competent medical nexus evidence establishing a relationship 
between his current bilateral hearing loss and tinnitus and 
that noise exposure coincident with his military service.  
And, as a layman, he is incapable of providing this necessary 
linkage, himself.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As for the Veteran's left ear, in particular, there was 
evidence of hearing loss in this ear during his military 
enlistment examination - so signs of a pre-existing 
condition.  If a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

As previously mentioned, VA provided the Veteran a C&P Exam 
in March 2008 for an opinion concerning the etiology of his 
hearing loss and tinnitus.  Upon considering the Veteran's 
pertinent medical history, as reflected in the relevant 
evidence in the claims file, the VA C&P examiner determined 
it less likely than not the Veteran's current bilateral 
hearing loss is due to noise exposure during his military 
service.  The VA C&P examiner also declined to link the 
Veteran's tinnitus to noise exposure coincident with his 
military service, stating instead that this, too, was a less-
likely-than-not proposition.  The VA C&P examiner added that 
he believed it more likely than not the tinnitus was related 
to the same etiology as the hearing loss.



There was no mention in the report of that March 2008 VA C&P 
evaluation, however, as to whether the hearing loss in the 
Veteran's left ear in particular, which, as mentioned, was 
noted during his military induction examination when entering 
service, was aggravated during service beyond its natural 
progression.  See again 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  This is especially important to know since, when 
first denying the claim in January 1992, the RO concluded the 
Veteran did not have hearing loss in either ear when later 
separating from service, according to the results of his 
October 1969 military discharge examination, and had not 
established any post-service hearing loss in either ear by 
the time of the RO's January 1992 decision.  So that, if 
indeed true, seems to go against any notion of aggravation 
during service of the pre-existing left ear hearing loss.  
But the Board is precluded from making this inductive leap 
without medical comment on the matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)

Moreover, contrary to what the RO concluded in January 1992, 
the Board sees the report of the Veteran's military 
separation examination notes "right" ear hearing loss.  The 
March 2008 VA C&P examiner surmised, "[i]t appears that the 
thresholds for the right and left ears at separation were 
transposed."  The examiner's reasoning was that, as left 
hearing loss was noted upon induction and right hearing loss 
was not and that as right hearing loss was noted upon 
separation and left ear was not, it is more likely that the 
military medical personnel made a mistake than that the 
Veteran suffered in-service hearing loss as to his right ear.

So given these patent discrepancies in the records from 
service, an opinion is all the more important as to whether 
there was aggravation during service of the pre-existing left 
ear hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, have the March 2008 VA 
C&P examiner submit a supplemental 
opinion indicating whether the hearing 
loss in the Veteran's left ear, which was 
documented during his military induction 
examination, was chronically (meaning 
permanently) aggravated by his military 
service beyond its natural progression.  
[Note:  this VA C&P examiner already has 
attempted to reconcile the discrepancies 
in the records concerning the Veteran's 
service, as to whether he had hearing 
loss in his left ear versus right when 
separating from service, so no additional 
comment is needed concerning this except 
as it relates to whether there was 
aggravation during service of the pre-
existing left ear hearing loss beyond its 
natural progression.]

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

If, for whatever reason, it is not 
possible to have this VA C&P examiner 
provide further comment, then have the 
Veteran reexamined by someone equally 
qualified to make this necessary 
determination.



If another examination is necessary, 
advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claims for 
service condition for bilateral hearing 
loss and tinnitus in light of the 
additional evidence.  If the disposition 
remains unfavorable, send the Veteran and 
his representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


